Citation Nr: 0716779	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1954 to February 1969 and from February 1972 to 
December 1974, to include active duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran appeared at a hearing before the RO in July 2005 
and a transcript is associated with the claims folder.  

The issues of entitlement to service connection for a low 
back disorder, bilateral hearing loss, tinnitus, and a 
bilateral eye condition are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  An RO decision in December 1977 denied the veteran's 
claim for service connection for a low back disability.  

2.  Evidence received since the December 1977 RO decision 
which denied service connection for a low back disability 
relates specifically to an unestablished fact necessary to 
substantiate the claim; it raises a reasonable possibility of 
substantiating the claim.  

3.  The service medical records show no injury or disability 
of either foot and there is no post-service medical evidence 
of record of a diagnosis of a disability of either foot.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for a low back disability has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Service connection for a claimed bilateral foot disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of the claims addressed in this decision, has 
notified him of the information and evidence necessary to 
substantiate the claims, and has fully disclosed the 
government's duties to assist him.  In a March 2004 letter, 
the veteran was notified of the information and evidence 
needed to substantiate and complete his claims.  The veteran 
was specifically informed as to what evidence he was to 
provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

While the veteran does not have the burden of demonstrating 
prejudice (see Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007)), it is  pertinent to note that the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran which, as discussed in greater detail below, do not 
show a current bilateral foot condition.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-New and Material Evidence for Service Connection for 
a Low Back Disorder

The RO denied the veteran's original claim for service 
connection for a low back disorder in a December 1977 
decision on the basis that the medical evidence at that time 
did not show a diagnosis of the claimed disability.  This 
decision was never appealed and became final within a year of 
notification to the veteran.  While the RO reopened the 
veteran's claim in October 2005, the Board must evaluate 
every petition to reopen in its own right before making an 
adjudication on the merits of the underlying claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).    

In the veteran's current claim to reopen, he asserts that 
evidence not of record at the time of the initial denial is 
new and material to his claim for entitlement to service 
connection for a back disorder.  The Board agrees.  

Specifically, the Board notes the September 2005 VA spine 
examination resulted in a diagnosis of degenerative disc and 
joint disease of the lumbar spine.  This evidence is new, in 
that it was not of record at the time of the initial denial, 
and is material, in that it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a low back disability and raises a reasonable possibility 
of substantiating the claim.  The additional medical evidence 
in question shows a current low back disability, the lack of 
which was the reason for the RO's initial denial of service 
connection in December 1977.  As this is the case, and with 
consideration of the veteran's recent allegation that his 
back disability is linked to his service-connected residuals 
of gunshot wounds, the Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for a low back disability.  





Analysis-Bilateral Foot Disorder

The veteran contends that he acquired a bilateral foot 
condition during his service with the U.S. Army.  He 
specifically asserts that he began to experience bilateral 
foot pain during training exercises and long marches while on 
active duty, although he does not recall if he was treated 
for a foot disorder during this time.   

The service medical records on file are negative for any 
findings relating to a disability of either foot.  While it 
is alleged that these records are incomplete, a remand is not 
warranted with respect to this claim (as opposed to the claim 
for service connection for a low back disability-see remand 
below) because there is no medical evidence of any evaluation 
or treatment for a foot condition after service, nor is it 
alleged that there is evidence of such that has not been 
obtained.  By the veteran's own admission in his RO hearing, 
he has never sought the care of a podiatrist or any other 
health professional regarding his feet after leaving the 
military.  Moreover, a report of a VA general medical 
examination dated in November 1977, which included a clinical 
evaluation of the musculoskeletal system, was negative for 
any findings relating to a foot disorder.

Essentially, the veteran's claim is that he felt pain in his 
feet in service, and that such pain continues to cause him 
discomfort at present.  The Board does not dispute the 
veteran's bilateral foot pain; as a layman he is competent to 
report the existence of symptoms ascertainable by the senses.  
See Espiritu, supra.  Pain alone, however, is not a 
disability for VA purposes.  Absent a competent diagnosis of 
an underlying foot disorder, service connection is not 
warranted for foot pain.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Without a diagnosis of a current 
disability, the veteran has failed to meet the critical first 
element of a service connection claim and as such, his claim 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  With respect to the lack of a medical examination 
addressing the veteran's feet, the Board notes that there is 
no indication of a bilateral foot disorder being diagnosed at 
any time since his discharge from service in late 1974.  As 
such, the jurisprudential threshold for entitlement to an 
examination is not met.  See McLendon, supra.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral foot disorder, 
the duty to apply benefit of the doubt in favor of the 
veteran is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102; see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the veteran's 
application to reopen a claim for service connection for a 
low back disability is granted; this appeal is granted to 
this extent only.  

Entitlement to service connection for a bilateral foot 
disability is denied.  


                                                            
REMAND

The veteran served in the U.S. Army from October 1954 to 
February 1969, and from February 1972 to December 1974, to 
include active duty in Vietnam.  The veteran, through his 
representative, has pointed out that the service medical 
history of record does not cover the entire period of the 
veteran's lengthy service.  Upon review, the Board notes that 
there is a gap in medical documentation from 1962 through 
1969, a period of approximately seven years.  While the RO 
made inquiry to the National Personnel Records Center (NPRC) 
to verify the veteran's dates of service, they did not posit 
an inquiry to ascertain if there are any more service medical 
records available covering the last portion of the veteran's 
first period of active service.  The Board notes that VA has 
a duty to assist the veteran in the obtainment of medical 
records held in federal custody.  As there appears to be a 
significant gap in the service medical records, the Board 
will remand the claims for service connection for a low back 
disability, bilateral hearing loss, tinnitus and a bilateral 
eye disorder so that appropriate federal agencies may be 
contacted regarding the absent service medical records.  
38 C.F.R. § 3.159(c)(2).

Turning next to the reopened claim for service connection for 
a low back disorder,   as there is evidence of a current 
disability and given the fact that the veteran's service 
medical records are apparently incomplete, this issue must be 
remanded so that the AMC or RO can attempt to obtain the 
missing service records.  
Additionally, the Board takes notice of the veteran's 
September 2005 VA examination which addressed the etiology 
and nature of a current back disorder.  In this examination, 
the veteran was assessed as having degenerative disc and 
joint disease in the lumbar spine, but the etiology of the 
disorder was addressed only in a brief and rather cursory 
statement.  Specifically, the examiner (a physician's 
assistant) stated that he "cannot resolve the issue without 
resorting to mere speculation."  It is unclear whether or 
not the examiner was making reference to an opinion on 
whether the veteran's back disability was related to service.  
This matter must be addressed before the Board is able to 
make a final determination on the claim for service 
connection for a low back disability.  Specifically, an 
orthopedic examination is warranted, which includes an 
opinion addressing the contended causal relationship between 
a current low back disability and service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Board also notes that the veteran raised a claim for 
service connection for his low back disability as secondary 
to his service-connected residuals of a gunshot wound of the 
right buttock region, with injury to Muscle Group XV11.  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2006)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  The pending orthopedic examination should also 
include an opinion as to whether the veteran's lumbar spine 
disability was caused or aggravated by his service-connected 
residuals of gunshot wounds to the right buttock region.  Id.  
In addition, the RO did not fully address the claim for 
secondary service connection for a low back disability, to 
include informing the veteran of the information or evidence 
needed to substantiate the claim.  38 C.F.R. § 3.310 (a); 
Allen, supra.   



Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA). See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006), to 
include the issue of secondary service 
connection for a low back disability.

2.  Contact the NPRC and any other 
relevant federal records depository to 
determine if additional service medical 
records are present.  If such records are 
available, obtain them and place them into 
the claims file.  If, after inquiry, it is 
apparent that the veteran's additional 
records are not in the custody of the 
federal government, annotate the record to 
reflect this. 

3.  Notify the veteran and his 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

4.  The veteran should then be afforded a 
VA examination by an orthopedic physician 
to determine the nature, approximate onset 
date and etiology of any current back 
disorder which may currently be present, to 
include degenerative joint and disc 
disease.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation and any tests 
that are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater probability) that 
any current low disability is linked 
to any incident of service?

Is it at least as likely as not (50 
percent or greater probability) that 
any current low disability was 
caused or aggravated by the 
veteran's service-connected 
residuals of a gunshot wound of the 
right buttock region.

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

5.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claims for service 
connection for a bilateral eye condition, 
bilateral hearing loss, tinnitus, and a 
low back disability, to include as 
secondary to service-connected residuals 
of gunshot wounds.  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case, which includes 38 
C.F.R. § 3.310 and a recent amendment to 
that regulation, effective October 10, 
2006.  See 71 Fed. Reg. 52744 (2006).)  
Thereafter, the veteran and his 
representative must be given the 
opportunity to respond.  

The veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


